This day came the plaintiffs aforesaid by their attorneys, and the arguments of the counsel being heard, and all and singular the premises herein being seen and by the court fully understood, it seems to the court that there is error in the record and proceedings of the judgments aforesaid, in this, that judgment is given against the appearance bail without a bail bond having been taken and a copy thereof returned to the clerk’s office. Therefore, it is considered by the court that the judgments aforesaid be reversed, annulled, and set aside, that the cause be remanded to the court from whence they came, for new proceedings to be had therein, to commence at the taking of the common order, and that the plaintiffs recover of the defendant their costs by them in this behalf expended, which is ordered to be certified to the said court.